Citation Nr: 0912600	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  09-06 188	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 2008 decision by the Board of Veterans' Appeals (Board) 
that denied an effective date for an award of service 
connection for tinnitus prior to February 17, 2005.

(The issue of entitlement to an effective date for an award 
of service connection for hearing loss in the right ear prior 
to February 17, 2005 will be the considered in a separate 
decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1944 to July 1946.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the July 2008 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of Appeals 
for Veterans Claims has directed that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to claims of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

Analysis 

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a) (West 2002).  

According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  A 
review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).  

The motion must set forth clearly and specifically the 
alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to filing under this 
subpart.  38 C.F.R. § 20.1404(b).

In its July 11, 2008 decision, the Board determined that the 
evidence of record did not support an effective date prior 
to February 17, 2005, for an award of service connection for 
tinnitus.  Specifically, the Board concluded that there was 
no evidence of a formal claim, informal claim, or written 
intent to file a claim for tinnitus prior to February 17, 
2005.

In his December 2008 motion for CUE and in other statements, 
he stated that he does not believe that the evidence 
submitted during his video conference hearing was considered 
and that he does not believe that all of the evidence in his 
file was properly considered.  The Veteran generally asserts 
that the medical evidence establishes that tinnitus was 
related to service, and that tinnitus was an integral part 
of hearing loss and therefore not mentioned in his service 
treatment records.  He also argues that he made numerous 
personal visits to a VA clinic between July 1946 and 1948 
that in turn recommended treatment by the VA hospital, and 
that all requests were rejected.  He contends that these 
visits were repeated personal appeals to the VA for 
treatment and compensation for the condition of hearing loss 
and tinnitus.  He maintains that the Board decision was 
issued despite the fact that he had not been provided copies 
of the September and October 2005 VA examination reports, as 
he had requested and thus did not have an opportunity to 
comment on the reports.

The Board has carefully reviewed the moving party's CUE 
motion of December 2008, and his relevant contentions as to 
CUE in numerous letters and statements.  However, the Board 
finds that they contain no more than general assertions of 
CUE with respect to the Board's decision of July 11, 2008.  
In this regard, the moving party points to no specific 
evidence that undebatably demonstrated that he had filed a 
claim for tinnitus prior to February 2005.  Rather, he 
simply disagrees as to how evidence in his file was weighed.  
His argument concerning his inability to address the 
September and October 2005 VA examinations is irrelevant to 
his claim in that those records address the relationship of 
tinnitus to service, not the date he filed a claim for that 
benefit.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or 
any other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2006), the motion is dismissed without 
prejudice.

While this decision does not preclude the Veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consider the above-noted 
requirements before refiling his motion, so as to obtain a 
better grasp of what does and does not constitute CUE.  


ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

